Title: To George Washington from Henry Knox, 10 October 1794
From: Knox, Henry
To: Washington, George


        
          Sir
          Philadelphia Octr 10. 1794
        
        Brigadier General Bloomfield is of opinion that by the 12th he shall be able to march with about 400 men from Trenton, this would make up the whole number who have marched from

New Jersey 1700. The remainder hes is of opinion may not be collected until a fortnight owing to the defect of the militia Laws—I beleive General Freelinghausens volunteers have not turned out so well as he expected.
        The downfal of Roberspieres party seems to be authenticated. These revolutions of the leaders must palsy the efforts of the nation. I shall hope for a line from you to day. I am most respectfully Your Obedient Servant
        
          H. Knox
        
      